In considering a motion to dismiss the complaint for failure to establish a prima facie case, the court must view the evidence in the light most favorable to the plaintiffs and give them the benefit of all inferences which may fairly be drawn. The motion may be granted only if there is no rational process by which a jury could reach a verdict in favor of the plaintiffs (see, Akerman v City of New York, 226 AD2d 326; Kleinmunz v Katz, 190 AD2d 657). Applying that standard to this case, we agree with the trial court’s conclusion that the plaintiffs failed to establish a prima facie case of negligence against the defendants Rabinovich.
We have examined the appellants’ remaining contentions and find them to be without merit (see, Dulin v Maher, 200 AD2d 707, 708; Mulligan v Wetchler, 39 AD2d 102, 105). Mangano, P. J., Sullivan, Altman and Hart, JJ., concur.